DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 4/29/2022 is acknowledged.  The traversal is on the ground(s) that Species I should also encompass figures 9a-9c in addition to 1a-5a.  This is found persuasive and Examiner accepts the election of Species I as being drawn to Figures 1a-5a and 9a-9c. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 17 is objected to because of the following informalities:  The phrase “at least one substantially rigid elements; and and said supporting step further comprising extending said distal section from a collapsed orientation to an extended orientation” has the word “and” repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 12, it is unclear how the child changing surface can be an additional surface to the front section (5 in Figure 2b of the application). Currently, the child changing surface (80 in Figure 2b of the application) is claimed as being in addition to and attached to the front section, but then in claim 5, the front section is said to comprise a proximal section and a distal section, and these sections (81 and 82 in Fig 2b of the application) appear to be made up by the changing surface rather than the front section. Examiner believes that claim 5 should read that “the child-changing surface further comprising a proximal section…” in claim 5, rather than that the front section contains these sections, unless the child changing surface is claimed as part of the front section. Said another way, either the front section 5 includes the child changing surface and proximal and distal pads, or the front section 5 does not include the child changing surface and proximal and distal pads, but as the proximal and distal pads appear to form the child changing surface, it seems they must be part of the same structure. There does not appear to be a proximal and distal section structure which is independent of the child changing surface but part of the front section. For purposes of examination it will be assumed that claim 5 should replace “said front section further comprising” with “said child changing surface further comprising”. This is similar to the concept of claim 8, which appears to be correctly written with the child changing surface containing the telescoping portions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fimbrez (US Patent Application Publication 20140374305) in view of Herdman (US Patent Application Publication 20150282637).
Regarding claim 1, Fimbrez teaches a portable changing system, comprising: a back section (Figure 1; 30, 24, and unnumbered top and opposite side wall); a substantially rigid front section (Figure 2, 26); said front section rotatable between a closed orientation (Figure 1; as shown) and an open orientation (Figure 2; as shown); a hinge rotatably connecting the front section and the back section (Figure 2; the largest section of 70 is hinged where 44 is marked to the back section); and a child-changing surface (Figure 2; 70); the child-changing surface attached to said front section. Fimbrez does not teach and a front section support structure; said front section support structure supporting said front section at about a 90- degree angle to said back section in said open orientation. Herdman teaches a front section support structure; said front section support structure supporting said front section at about a 90- degree angle to said back section in said open orientation (Figure 2; 70). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Fimbrez to include front section supports in order to add safety and better support the weight of the child. 
Regarding claim 2, Fimbrez teaches said back section comprising a telescoping handle assembly (Figure 2; 60, 66); said telescoping handle assembly having a bottom end and a handle end; said bottom end attached to said back section and; said handle end comprising a gripping structure (Figure 2; 64).
Regarding claim 3, Fimbrez teaches said gripping structure comprising a hook  (Figure 2; 64) extendable substantially transverse to said telescoping handle assembly.
Regarding claim 4, Herdman teaches the front section support structure comprising a set of flexible straps; said set of flexible straps connecting said back section to said front section (Figure 2; 70). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Fimbrez to include front section supports in order to add safety and better support the weight of the child.
Regarding claim 5, Fimbrez teaches said front section further comprising a proximal section (Figure 2; at 42) attached to said back section; said proximal section comprising at least one substantially rigid element; a distal section (Figure 2; at 50); said distal section comprising at least one substantially rigid element, said front section possessing a collapsed orientation and an extended orientation (Figure 1 versus Figure 2). Fimbrez does not teach one of said at least one substantially rigid elements capable of being reversibly telescoped relative to another of said at least one substantially rigid elements. Herdman teaches   -10-Palacios, Sylvia115-001-US one of said at least one substantially rigid elements capable of being reversibly telescoped relative to another of said at least one substantially rigid elements (Figure 2; 45 telescopes relative to proximal section 47). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Fimbrez to telescope rather than fold in order to allow the system to fit into an even more compact configuration without requiring as much thickness. 
Regarding claim 6, Herdman teaches the front section support structure comprising a set of flexible straps; said set of flexible straps connecting said back section to the proximal section (Figure 2; 70 connect the back section where 20 points to the proximal section which would be at 47). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Fimbrez to include front section supports in order to add safety and better support the weight of the child.
Regarding claim 7, Fimbrez teaches said back section comprising a telescoping handle assembly (Figure 2; 64, 66). Herdman teaches said set of flexible straps connecting the telescoping handle assembly to said proximal section (Figure 2; the straps 70 connect the handle assembly (equivalent of 60) to the front section (equivalent of 47) through the back section at 20). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Fimbrez to include front section supports in order to add safety and better support the weight of the child.
Regarding claim 8, Fimbrez teaches said child-changing surface comprising a bottom section (Figure 2; 42); a top section Figure 2; 50); and a hinged portion between the bottom section and top section (Figure 2; hinge at 46); said bottom section reversibly attached to said front section (Figure 2; 42 is attached to 26).
Regarding claim 10, Fimbrez teaches said front section extendable outward from said back section to a child-changing position (Figure 2; as shown); and said back section comprising a telescoping handle assembly extendable to an extended position (Figure 2; 64, 66).
Regarding claim 11, Herdman teaches said telescoping handle assembly comprising a handle end. Herdman teaches the front section support structure comprising a set of flexible straps (Figure 2; 70); said set of flexible straps connecting the handle end to said front section (Figure 2; the straps 70 connect the handle end of the handle assembly (equivalent of 60) to the front section (equivalent of 47) through the back section at 20); and said set of flexible straps supporting said front section at about a 90-degree angle to said back section when said front section is in said open orientation. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Fimbrez to include front section supports in order to add safety and better support the weight of the child.
Regarding claim 12, Fimbrez teaches said front section further comprising a proximal section (Figure 2; 42) attached to said back section; a distal section comprising a front handle (Figure 2; 70 and handle 76 (number is hard to read) on second 70 section). Herdman teaches said proximal section comprising proximal rigid tubing connected to said hinge (Figure 2; tubing is shown on the perimeter marked at 47); and distal rigid tubing connected to said front handle (Figure 2; tubing is shown on the perimeter of sections 42, marked at 45 would be attached to handle through the handle’s section when applied to Fimbrez); said proximal rigid tubing and distal rigid tubing forming a telescoping joint between said distal section and said proximal section (Figure 2; 45 telescopes with 47 (proximal section equivalent). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Fimbrez to telescope rather than fold in order to allow the system to fit into an even more compact configuration without requiring as much thickness.
Regarding claim 13, Fimbrez teaches a rotating a substantially rigid front section (Figure 1; 26) relative to a back section (Figure 1; 30, 24, and unnumbered top and opposite side wall) between a closed orientation (Figure 1; as shown) and an open orientation (Figure 2; as shown) about a hinge (Figure 2; at 44) rotatably connecting the front section and the back section; a child-changing surface attached to said front section (Figure 2; 70); and supporting said front section at about a 90-degree angle to said back section in said open orientation (Figure 2; as shown). Fimbrez does not teach said supporting step including operating a front section support structure. Herdman teaches said supporting step including operating a front section support structure (Figure 2; 70). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Fimbrez to include front section supports in order to add safety and better support the weight of the child.
Regarding claim 14, Fimbrez teaches said supporting step further comprising extending a telescoping handle assembly (Figure 2; 66 and 64) attached to said back section; said telescoping handle assembly having a bottom end and a handle end; said bottom end attached to said back section and; said handle end comprising a gripping structure (Figure 2; top at 64).
Regarding claim 15, Fimbrez teaches said gripping structure comprising a hook (Figure 2; at 64); and said supporting step further comprising fixing said hook over an elevated supporting structure (Figure 2; as shown).
Regarding claim 16, Herdman teaches the front section support structure comprising a set of flexible straps (Figure 2; 70);  - 12-Palacios, Sylvia115-001-US said operating step comprising allowing said set of flexible straps to tension between said back section and said front section (Figure 2; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Fimbrez to include front section supports in order to add safety and better support the weight of the child.
Regarding claim 17, Fimbrez teaches said front section further comprising a proximal section (Figure 2; 70 (largest one) attached to said back section; said proximal section comprising at least one substantially rigid element; a distal section (Figure 2; 70, middle); said distal section comprising at least one substantially rigid element. Herdman teaches one of said at least one substantially rigid elements capable of being reversibly telescoped relative to another of said at least one substantially rigid elements (Figure 2; 45 (distal section equivalent) telescope from 47 (proximate section equivalent); and and said supporting step further comprising extending said distal section from a collapsed orientation to an extended orientation (Figure 2; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Fimbrez to telescope rather than fold in order to allow the system to fit into an even more compact configuration without requiring as much thickness.
Regarding claim 19, Fimbrez teaches said supporting step further comprising extending said front section extendable outward from said back section to a child-changing position (Figure 2; as shown); and extending a telescoping handle assembly (Figure 2; 64, 66) on said back section to an extended position.
Regarding claim 20, Fimbrez teaches said telescoping handle assembly comprising a handle end (Figure 2; top near 64). Herdman teaches the front section support structure comprising a set of flexible straps (Figure 2; 70); said set of flexible straps connected between the handle end and said front section (Figure 2; the straps 70 connect the handle end of the handle assembly (equivalent of 60) to the front section (equivalent of 47) through the back section at 20); and the operating step comprising allowing said set of flexible straps to carry tension to support said front section at about a 90-degree angle to said back section when said front section is in said open orientation (Figure 2; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Fimbrez to include front section supports in order to add safety and better support the weight of the child.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fimbrez (US Patent Application Publication 20140374305) in view of Herdman (US Patent Application Publication 20150282637).
Regarding claim 9, Fimbrez teaches a telescoping handle assembly (Figure 2; 66, 64). Fimbrez does not teach wheels; and a set of shoulder straps. Sidhu teaches wheels (Figure 4; 14); and a set of shoulder straps (Figure 2; 11a/b). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Fimbrez to include wheels and shoulder straps in order to allow the child to ride on the system and increase use options.
Regarding claim 18, Fimbrez teaches extending a telescoping handle assembly (Figure 2; 64, 66). Fimbrez does not teach pulling the portable changing system on a set of wheels. Sidhu teaches pulling the portable changing system on a set of wheels (Figure 4; 14). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Fimbrez to include wheels and shoulder straps in order to allow the child to ride on the system and increase use options.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673